Citation Nr: 0928911	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  00-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, 
effective May 1, 1995, and 20 percent, effective March 1, 
2001, for arthralgia of the left ankle (left ankle 
disability).

2.  Entitlement to an initial rating in excess of 10 percent, 
effective May 1, 1995, and 20 percent, effective March 1, 
2001, for arthralgia of the right ankle (right ankle 
disability).

3.  Entitlement to an initial rating in excess of 10 percent, 
effective May 1, 1995, and 40 percent, effective February 4, 
2000, for left scoliosis of the spine and degenerative joint 
disease of the L6-S1 vertebrae (back disability)..


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 through 
April 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The appeal was remanded for additional development in 
December 2004 and May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2007, the Board remanded for additional development, 
including obtaining current VA treatment records and a VA 
examination of the ankles.  The VA examination was conducted 
in March 2008, but the examiner noted that it was difficult 
to provide a complete opinion without reviewing the surgical 
report from a prior procedure.  However, this surgical 
report, dated in October 2000, was in the second volume of 
the claims file.  Subsequent to this examination, current VA 
medical records were associated with the file.  As the VA 
examiner did not have the VA records to review, and as he did 
not review the surgical report dated in October 2002, the 
Veteran's claims for increased ratings for her service-
connected bilateral ankle disabilities must be remanded for 
the March 2008 VA examiner to review these records and 
provide the requested opinions.

The Veteran was afforded a VA examination for her back 
disability in May 2005 which did not record complete range of 
motion measurements.  In May 2006, an addendum was added to 
this examination that included a claims file review and 
provided range of motion measurements.  It does not appear, 
however, that the Veteran was examined for the May 2006 
addendum; thus the Board does not understand how her range of 
motion was determined.  Given this, and given the amount of 
time that has passed since the May 2005 examination, a new 
examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file for a 
record review to the VA examiner who 
conducted the May 2008 VA examination on the 
Veteran's ankles.  Specifically, the examiner 
should review the October 2000 surgical 
report that is situated in the second volume 
of the Veteran's claims file and submit an 
addendum to his report regarding the exact 
diagnoses relating to the Veteran's left foot 
and ankle. 

Only if the examiner who conducted the May 
2008 VA examination is not available or he 
deems it necessary, should the Veteran be 
scheduled for an examination.  If a new VA 
examination is deemed necessary, all 
necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected bilateral 
ankle disabilities.  The examiner should 
determine the limitation of motion, if any, 
of the Veteran's ankles and discuss whether 
there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 
  


2.  Schedule the Veteran for a VA spine 
examination to determine the currently 
severity of her service-connected back 
disability.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims file 
was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected back 
disability.  The examiner should determine 
the limitation of motion, if any, of the 
Veteran's thoracolumbar spine and discuss 
whether there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

